Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-6 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The application has claimed priority based on prior filed U.S. Application Serial No. 16511659 (U.S. Patent No. 10971046) filed on July 15, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-6 are allowed.
The claimed invention (claim 1 as representative of the independent claims) recites “ A display device comprising: a display unit including a plurality of pixels; a scan driver configured to apply a scan signal to a plurality of scan lines connected to the plurality of pixels; a data driver configured to apply a data signal to a plurality of data lines connected to the plurality of pixels; and a power supply unit configured to supply a driving voltage to at least one among the display unit, the scan driver, and the data driver, wherein the power supply unit includes: an inductor connected between an input terminal to which an input voltage is input and a driving voltage output terminal to which the driving voltage is output; a switch connected between the inductor and a ground; and a switch controller configured to output a first ramp pulse having a first frequency at 
Independent claims 2-6 recite similar allowable subject matter.

The following prior arts are representative of the state of the prior art:  
Yamaki et al, U.S. Patent Publication No. 2015/0116300 (figure 1-2)
Tanaka et al, U.S. Patent Publication No. 6157182 (figure 6) 
The prior arts cited fails to fairly teach or suggest the combined features of the invention including a switch controller configured to output a first ramp pulse having a first frequency at a first load of the display device and output a second ramp pulse having a second frequency at a second load of the display device to control a switching operation of the switch, wherein the first frequency is lower than the second frequency, the first load is greater than the second load, and the switch controller includes a pulse generator configured to receive a current flowing to the driving voltage output terminal and output a ramp pulse having a frequency corresponding to the received current.	

These features find support at least at figures 2-8 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-6 are allowed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al, U.S. Patent Publication No. 10971046 (display device), Kuang et al, U.S. Patent Publication No. 2015/0179098 (LED driver, LED driving method).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Dorothy Harris/Primary Examiner, Art Unit 2625